UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6360



GREGORY SCOTT CORBETT,

                                             Petitioner - Appellant,

          versus


JOSEPH BROOKS, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-514-3)


Submitted:   July 30, 2004                 Decided:   August 23, 2004


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory Scott Corbett, Appellant Pro Se.  Robert P. McIntosh,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gregory     Scott      Corbett   seeks    to   appeal   the     district

court’s order construing his 28 U.S.C. § 2241 (2000) petition as a

successive 28 U.S.C. § 2255 (2000) motion and dismissing Corbett’s

action.    Because the district court properly construed Corbett’s

action as a successive § 2255 motion, he may not appeal unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            See Reid v. Angelone, 369 F.3d 363,

374 n.7 (4th Cir. 2004) (finding certificate of appealability

required    even   where        district     court    lacked      subject     matter

jurisdiction).         A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

            We have independently reviewed the record and conclude

that Corbett has not shown that the district court’s procedural

ruling    that   his    §   2255    motion   was     successive     was   wrong   or

debatable. Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the



                                       - 2 -
facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -